                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                                IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   THOMAS KLASSY,                                                   No. C 19-01953 WHA
                                                                         11
United States District Court




                                                                                              Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                             ORDER TERMINATING
                                                                         13                                                                    CIVIL ACTION
                                                                              NANCY A. BERRYHILL and STEVE BREEN,
                                                                         14                   Defendants.
                                                                         15                                                      /

                                                                         16           A prior order dated June 28 granted pro se plaintiff Thomas Klassy’s motion to proceed
                                                                         17   in forma pauperis and dismissed the complaint pursuant to 28 U.S.C. § 1915(e) (Dkt. No. 5).
                                                                         18   That order gave plaintiff until August 2 to file an amended complaint addressing the
                                                                         19   deficiencies identified in the order (id. at 3). As of the date of this order, plaintiff has not filed
                                                                         20   an amended complaint nor sought an extension of time to do so. Accordingly, the instant action
                                                                         21   is DISMISSED WITHOUT PREJUDICE for failure to prosecute. The Clerk shall please CLOSE THE
                                                                         22   FILE.
                                                                         23
                                                                         24           IT IS SO ORDERED.
                                                                         25
                                                                         26   Dated: September 3, 2019.
                                                                         27                                                          WILLIAM ALSUP
                                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                         28
